SHARP, W., J.
Gonzales filed an emergency petition for writ of certiorari in this court, seeking review of two circuit court orders which denied her petition for Ex Parte Injunction for Protection Against Domestic Violence. The first order, which was rendered September 17, 2001 by Judge Thomas Freeman, denied relief without a hearing. The second order, which was rendered September 24, 2001, by Judge Donald Marble-stone, denied relief on the ground Judge Freeman’s order was controlling. We grant the writ.
Judge Freeman in a candid response filed with this court has admitted error because Gonzales’s petition contained legally sufficient allegations of imminent domestic violence and it was denied without a hearing and explanation required by section 741.30(5)(b), Florida Statutes. See Sanchez v. State, 785 So.2d 672 (Fla. 4th *452DCA 2001). Accordingly, we quash the two orders and remand this cause to Judge Freeman for entry of a temporary injunction and timely hearing on the same.
Because Keith Clark, the person against whom the injunction was sought, has not chosen to file a response in this matter, and because it appears to be an emergency situation, we dispense with entertaining any motions for rehearing and immediately remand this cause to the trial court.
Emergency Petition for Writ of Certio-rari GRANTED.
THOMPSON, C.J., and COBB, J„ concur.